Filed by Marshall & Ilsley Corporation Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 of the Securities Exchange Act of 1934, as amended Subject Company: Marshall & Ilsley Corporation (Commission File No. 001-33488) On March 9, 2011, Marshall & Ilsley Corporation sent the following message to its employees: Integration Status Update and New Employee FAQs A Message from Russ Robertson and Cecily Mistarz As integration planning continues, teams from BMO, Harris and M&I continue to work together to deliver a smooth and successful integration for our customers, employees and shareholders. Last week, Bill Downe provided an enterprise integration update as part of BMO’s Q1 financial results. Click here for a Message from Mark Furlong and Bill Downe on Q1 Results. Bill’s remarks and the analyst Q&A transcript are available on BMO’s Investor Relations site (www.bmo.com/IR). Today BMO-Harris launched a page on the BMO-Harris intranet that houses all integration-related communications. At M&I, employees can find all information on the integration on MiNet, archived under the BMO/M&I Transition Information sidebar banner. We are working to provide M&I employees with access to the BMO-Harris intranet site immediately after the deal closes. BMO, Harris and M&I have posted a new document on our respective intranet pages that captures our most recent Key Messages and FAQs. As with any integration, work and key decisions need to follow an orderly process. We are taking the right amount of time to plan and we are being very deliberate in the choices we are making. We don’t have answers to all of the questions our employees and customers have for us today because a lot of the work is still in progress. This new Key Messages/FAQ document reflects the information we have to date; however, it is a living document that will be further updated as we move forward through the integration. We are committed to communicating key outcomes and information throughout the integration process and we look forward to providing you with updates. It’s difficult in the midst of integration planning to keep your customers at the center of everything you do, but we know that employees at both M&I and Harris are successfully doing just that. Thank you very much for your continued focus on delivering a great customer experience. Russ Robertson Executive vice president, Business Integration, BMO Financial Group, and vice-chair of Harris Financial Corp. Cecily Mistarz Executive vice president, Integration Management Office Director, Harris Click here to download a pdf of the Key Messages and FAQs (Frequently Asked Questions) Key Messages and FAQ – March 8, 2011 On Friday, December 17, 2010, BMO Financial Group and Marshall & Ilsley Corporation (M&I) announced that they have signed a definitive agreement for BMO to acquire M&I. The transaction is subject to customary closing conditions, including regulatory approvals and approvals from the M&I shareholders. Below are key messages and Q&A for employees updated as of March 8, 2011 Overarching
